DETAILED ACTION
1.	Amendment received on December 23, 2021 has been fully considered and entered, however, during an updated search co-pending application no. 17/388,041 with claims similar to the instant application was found.  Therefore, a non-final is being provided in order for the Applicant to provide a Terminal Disclaimer which will help in advancing prosecution.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 2-4 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent Application No. 17/388,041. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-4 of the instant application and claim 6 of U.S. Patent Application No. 17/388,041 are drawn to the same invention. 
A close look at the instant application will show that claim 2 calls for determining a key frame distance (KFD) of image segmentation expressing a part of original image for implementing virtual reality; and (b) implementing frame synchronization between image segmentation before and after transition by executing a transition of image segmentation only in a key frame among frames composing 
Claim 6 of U.S. Patent Application No. 17/388,041 calls for similar limitations. In fact, claim 6 also call for determining a Play FOV of the image segmentation by adding a Guard FOV to a Temporary FOV covered by the temporary image segmentation, in the temporary image segmentation that divides the original image into Nth regions; (b) determining a Virtual Device FOV wider than a Device FOV of the head-mounted display by a predetermined Additional FOV; and (c) starting a transit procedure of reproduced image segmentation among a plurality of image segmentation when a predetermined transit standard calculated using the Virtual Device FOV and Play FOV of reproduced image segmentation is satisfied; and (d) implementing frame synchronization between image segmentation before and after the transition by executing the transition of image segmentation only in the key frame of image segmentation, when the transit procedure of image segmentation is started, 4 wherein, the transit standard of step (c) is determined that the reproduced image segmentation among the plurality of image segmentation is transited when one end of the Virtual Device FOV reaches a specific point in the Guard FOV included in the Play FOV.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. 

Independent claims 3 and 4 are similar to representative claim 2, they are therefore rejected for the same reasons as mentioned for claim 2.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Iizuka (US Patent Application Publication no. 2004/0041822) teaches image processing apparatus, image processing method, studio apparatus, storage medium, and program.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424